Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to application 16/171,708 filed on 10/26/2018.
Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 10-11, 15, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Buehre U.S. Publication No. 2019/0087775, hereafter known as Buehre, in view of Wilkinson U.S. Publication No. 2016/0371642, hereafter known as Wilkinson.

	Regarding claim 1,
	Buehre teaches the following:
	A container appliance for secure receiving and storing of delivered items at a residence of a final recipient, said container appliance comprising:
	Buehre teaches “a system to securely receive an item for delivery or pick-up in a predetermined location includes a housing with a storage chamber, a door, and a lock to secure the door to the housing” (¶ [0005]) and the “system provides an inconspicuous smart storage device that allows temporary storage of goods for pickup or delivery at home or home office from a commercial carrier” (¶ [0006]). 

	A storage compartment located in an interior portion of said container appliance, said storage compartment accessible from outside said container appliance by a delivery agent during an authorized delivery event, for said storage compartment to receive a delivered item from the delivery agent;
	Buehre teaches the “delivery system may include a cabinet, a plurality of storage cells having controlled access and being disposed in a plurality of zones within the cabinet, a user evaluation device configured to detect physical characteristics of a user, and a control processor” (¶ [0009]). Further, “upon delivery, the commercial carrier is able to secure the delivered goods within the compartment by deactivating the locking device associated with the access door” (¶ [0006]) and “access to the compartment of the temporary storage device is granted upon entry of a valid access code and verification by the control unit [...] so that the access door may be opened by the commercial carrier. The good is then placed within the compartment, the access door closed, whereupon the locking device is returned to the locked position so that the good is securely stored inside” (¶ [0007]). 

	A securing mechanism selectively controllable to deny access for removal of the delivered item from said storage compartment during a secured storage period, said securing mechanism selectively controllable to permit access for removal of the delivered item from said storage compartment during an authorized removal event. 
	Buehre teaches “Access to the compartment of the temporary storage device is granted upon entry of a valid access code and verification by the control unit […] so that the access door may be opened by the commercial carrier. The good is then placed within the compartment, the access door closed, whereupon the locking device is returned to the locked position so that the good is securely stored inside. Retrieval of the good by the intended recipient may then be provided by entry of a similar temporary access code or permanent security code in the manner described above” (¶ [0007]). 
 
	A thermal conditioning system operable for establishing a temperature of at least one of said storage compartment and said delivered item stored in said storage compartment;
	Buehre teaches “the housing can be temperature regulated for grocery deliveries. This can be done with refrigeration components and/or heat lamp to keep the delivered content at a desired temperature” (¶ [0009]) and “temporary storage device could also be associated with a refrigerator, a heater, or insulating box to maintain the compartment at a desired temperature in cases where the contents of the parcel contained temperature sensitive goods or perishable items […] The box may include different size shelves for different sized packages, a cooler for goods that require temperature control“(¶ [0029]). Further, “housing includes traditional refrigeration equipment, such as a fan/motor, condenser coil, evaporator coil, and coolant line […] The refrigerator for cooling the housing maintains air inside the interior space at a temperature below that of ambient air outside the interior space” (¶ [0084]). 
	
	An appliance management module comprising a processor and memory combination operable to execute instructions, said appliance management module:
	Permit access by an authorized delivery agent each authorized delivery event,
	Buehre teaches the “delivery system may include a cabinet, a plurality of storage cells having controlled access […] and a control processor” (¶ [0009]). Further, “Access to the compartment of the temporary storage device is granted upon entry of a valid access code and verification by the control unit […] so that the access door may be opened by the commercial carrier. The good is then placed within the compartment, the access door closed, whereupon the locking device is returned to the locked position so that the good is securely stored inside” (¶ [0007]). Further, Buehre teaches “a security code is stored in a memory associated with control unit” (¶ [0007]) and “systems having a processor and computer-readable storage media that include code for instructions to perform disclosed processes” (¶ [0034]). 
	Thus, Buehre teaches a delivery system comprising a memory containing instructions and a control unit processor configured to grant a carrier access to a temporary storage device upon verifying a valid access code submitted by said carrier, where the access codes are stored in the memory associated with the control unit.  
 
	Permit access during each authorized removal event and deny access during each secured storage period. 
	Buehre teaches “upon delivery, the commercial carrier is able to secure the delivered goods within the compartment by deactivating the locking device associated with the access door” (¶ [0006]) and “access to the compartment of the temporary storage device is granted upon entry of a valid access code and verification by the control unit [...] so that the access door may be opened by the commercial carrier. The good is then placed within the compartment, the access door closed, whereupon the locking device is returned to the locked position so that the good is securely stored inside. Retrieval of the good by the intended recipient may then be provided by entry of a similar temporary access code or permanent security code in the manner described above” (¶ [0007]). Further, “the access door 6 automatically locks or otherwise  
	Thus, Buehre teaches that once a carrier gains access to the temporary storage device and places the goods within the compartment, the access door is closed and locked. Once the good are secured and locked within the compartment, access is granted into the compartment only when a valid access code or security code is entered by the intended recipient and verified by the control unit; equivalent to permitting access during each authorized removal event and denying access during each secured storage period.

	Configured to cause the sending of a delivery notification to a computing device designated for communications to the final recipient;
	Buehre teaches “The storage device may also include any other indication device to provide convenient notification of the existence of a delivery waiting inside the lock box […] The storage device may be suitably configured with the appropriate electronics and telecommunications technology to allow the transmission of a signal to the inside of a home or office, to a pager, to a personal digital assistant, to a computer and/or the like. The signal may indicate that the access door has been opened, closed or tampered with” (¶ [0030]). Further, Buehre teaches “an exemplary process to receive an item into the storage device 20 […] Notify user/recipient of delivery” (¶ [0071]). 
	Thus, Buehre teaches that the storage device may communicate a signal to a computer associated with the user of the storage device that indicates when the access door has been opened or closed; such as when a carrier opens the storage device to place the delivered goods within the compartment and closing the door so that the goods are secured within the compartment (see ¶ [0007]).  
	
	Configured to control the displaying of a local notification signal detectable at said container appliance.
	Buehre teaches “The storage device may also include any other indication device to provide convenient notification of the existence of a delivery waiting inside the lock box (e.g., flag, light and or the like)” (¶ [0030]). 

	Buehre does not explicitly teach an appliance management module configured to control said thermal conditioning system to establish a designated temperature condition for the delivered item during the secured storage period. However, Wilkinson teaches the following:

	An appliance management module […] configured to control said thermal conditioning system to establish a designated temperature condition for the delivered item during the secured storage period;
	Wilkinson teaches a “secure delivery system can provide delivery […] items are delivered to a secure product storage container or unit at or near a designated delivery site (e.g., at or near a consumer's home)” (¶ [0012]). Further, Wilkinson teaches “control circuit to: determine that a product scheduled for delivery to the product storage unit requires the temperature control system of the product storage unit to be activated; and communicate a signal to activate the temperature control system as a function of an estimated product delivery time” (see Abstract). Further, “products being delivered to customers may have temperature requirements and/or it may be preferred that products be maintained at a desired storage temperature” (¶ [0011]) and “Based on the time to achieve a threshold temperature and the estimated time of delivery, the temperature activation system can identify threshold time when the temperature control system of the product storage unit could be activated so that the temperature within the temperature controlled compartment of the product storage unit can establish the threshold temperature” (¶ [0026]). Further, “the control circuit is configured to  
	Thus, Wilkinson teaches a secure delivery system wherein items may be delivered to secure product storage containers associated with a temperature control system. The temperature control system may adjust a particular storage unit’s temperature to a desired temperature associated with the product to be delivered to said particular storage unit, where the temperature control system is instructed by the control circuit to stop maintaining the desired temperature after the product has been retrieved;  equivalent to an appliance management module configured to control said thermal conditioning system to establish a designated temperature condition for the delivered item during the secured storage period.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Buehre with the teachings of Wilkinson by incorporating the features performed by a control circuit to instruct a temperature control system of a storage unit to maintain a desired temperature in the storage unit until the secured item is retrieved by the recipient, as taught by Wilkinson, into the system of Buehre that is configured to maintain a desired temperature of a refrigerated storage compartment. One of ordinary skill in the art would have been motivated to make this modification with the purpose “for improving product delivery” (¶ [0002]) and to “improve the delivery service to provide a better customer experience” (¶ [0003]), as suggested by Wilkinson. Further, one of ordinary skill in the art would have been motivated to make such a modification with the purpose to “attempt to limit the power usage at the product storage unit” (¶ [0036]), as suggested by Wilkinson. Further, one of ordinary skill in the art would have recognized that the teachings of Wilkinson are compatible with the system of Buehre as they share capabilities and characteristics; namely, 

	Regarding claim 2, 
	Buehre in view of Wilkinson teaches the limitations of claim 1. Further, Buehre does not teach, however Wilkinson does teach, the following:
	Said appliance management module controlling said thermal conditioning system to establish the designated temperature by reference to a delivery time for the delivered item.
	Wilkinson teaches a “control circuit to: determine that a product scheduled for delivery to the product storage unit requires the temperature control system of the product storage unit to be activated; and communicate a signal to activate the temperature control system as a function of an estimated product delivery time” (see Abstract). Further, “Based on the time to achieve a threshold temperature and the estimated time of delivery, the temperature activation system can identify threshold time when the temperature control system of the product storage unit could be activated so that the temperature within the temperature controlled compartment of the product storage unit can establish the threshold temperature […] The estimated time of delivery can be calculated based on various factors” (¶ [0026]). Further, “The estimated product delivery time may be identified […] This can be based on a delivery schedule, route information, traffic information, feedback from a delivery truck and/or a delivery person's user interface unit, or the like” (¶ [0038]). 
	Thus, Wilkinson teaches a feature for determining an estimated delivery time of a product based on a delivery schedule, such that a product storage unit may adjust a temperature in accordance with the estimated delivery time; equivalent to said appliance management module controlling said thermal conditioning system to establish the designated temperature by reference to a delivery time for the delivered item.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Buehre with the teachings of Wilkinson by incorporating a feature for determining an estimated delivery time of a product based on a delivery schedule, such that a product storage unit may be adjusted to a threshold temperature in accordance with the estimated delivery time, as taught by Wilkinson, into the system of Buehre that is configured to maintain a desired temperature of a refrigerated storage compartment. One of ordinary skill in the art would have been motivated to make this modification with the purpose “for improving product delivery” (¶ [0002]) and to “improve the delivery service to provide a better customer experience” (¶ [0003]), as suggested by Wilkinson. Further, one of ordinary skill in the art would have been motivated to make such a modification with the purpose to “attempt to limit the power usage at the product storage unit” (¶ [0036]), as suggested by Wilkinson. Further, one of ordinary skill in the art would have recognized that the teachings of Wilkinson are compatible with the system of Buehre as they share capabilities and characteristics; namely, they are both systems directed to facilitating the delivery of perishable items to refrigerated storage compartments. 
	
	Regarding claim 3,
	Buehre in view of Wilkinson teaches the limitations of claim 2. Further, Buehre does not teach, however Wilkinson does teach, the following:
	Said delivery time being determined by reference to a planned delivery schedule for the delivery agent.
	Wilkinson teaches a “control circuit to: determine that a product scheduled for delivery to the product storage unit requires the temperature control system of the product storage unit to be activated; and communicate a signal to activate the temperature control system as a function of an estimated product delivery time” (see Abstract). Further, “Based on the time to achieve a threshold temperature and the estimated time of delivery, the temperature activation system can 
	Thus, Wilkinson teaches a feature for determining an estimated delivery time of a product based on a delivery schedule, such that a product storage unit may adjust a temperature in accordance with the estimated delivery time; equivalent to said appliance management module controlling said thermal conditioning system to establish the designated temperature by reference to a delivery time for the delivered item.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Buehre with the teachings of Wilkinson by incorporating a feature for determining an estimated delivery time of a product based on a delivery schedule, such that a product storage unit may be adjusted to a threshold temperature in accordance with the estimated delivery time, as taught by Wilkinson, into the system of Buehre that is configured to maintain a desired temperature of a refrigerated storage compartment. One of ordinary skill in the art would have been motivated to make this modification with the purpose “for improving product delivery” (¶ [0002]) and to “improve the delivery service to provide a better customer experience” (¶ [0003]), as suggested by Wilkinson. Further, one of ordinary skill in the art would have been motivated to make such a modification with the purpose to “attempt to limit the power usage at the product storage unit” (¶ [0036]), as suggested by Wilkinson. Further, one of ordinary skill in the art would have recognized that the teachings of Wilkinson are compatible with the system of Buehre as they share capabilities and 

	Regarding claim 4, 
	Buehre in view of Wilkinson teaches the limitations of claim 2. Further, Buehre does not teach, however Wilkinson does teach the following:
	Said delivery time being determined by a near real-time communication with the delivery agent to obtain information while the delivery route is in progress. 
	Wilkinson teaches a “control circuit to: determine that a product scheduled for delivery to the product storage unit requires the temperature control system of the product storage unit to be activated; and communicate a signal to activate the temperature control system as a function of an estimated product delivery time” (see Abstract). Further, “Based on the time to achieve a threshold temperature and the estimated time of delivery, the temperature activation system can identify threshold time when the temperature control system of the product storage unit could be activated so that the temperature within the temperature controlled compartment of the product storage unit can establish the threshold temperature […] The estimated time of delivery can be calculated based on various factors” (¶ [0026]). Further, “The estimated product delivery time may be identified […] This can be based on a delivery schedule, route information, traffic information, feedback from a delivery truck and/or a delivery person's user interface unit, or the like” (¶ [0038]). 
	Thus, Wilkinson teaches a feature for determining an estimated delivery time of a product based on feedback from a delivery person’s user interface, such that a product storage unit may adjust a temperature in accordance with the estimated delivery time; equivalent to said delivery time being determined by a near real-time communication with the delivery agent to obtain information while the delivery route is in progress. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Buehre with the teachings of Wilkinson by incorporating a feature for determining an estimated delivery time of a product based on feedback from a delivery person’s user interface, such that a product storage unit may adjust a temperature in accordance with the estimated delivery time, as taught by Wilkinson, into the system of Buehre that is configured to maintain a desired temperature of a refrigerated storage compartment. One of ordinary skill in the art would have been motivated to make this modification with the purpose “for improving product delivery” (¶ [0002]) and to “improve the delivery service to provide a better customer experience” (¶ [0003]), as suggested by Wilkinson. Further, one of ordinary skill in the art would have been motivated to make such a modification with the purpose to “attempt to limit the power usage at the product storage unit” (¶ [0036]), as suggested by Wilkinson. Further, one of ordinary skill in the art would have recognized that the teachings of Wilkinson are compatible with the system of Buehre as they share capabilities and characteristics; namely, they are both systems directed to facilitating the delivery of perishable items to refrigerated storage compartments. 

	Regarding claim 6, 
	Buehre in view Wilkinson teaches the limitations of claim 1. Further, Buehre does not teach, however Wilkinson does teach the following:
	Said appliance management module configured to control said thermal conditioning system to establish the designated temperature in relation to delivery time information for the authorized delivery event.
	Wilkinson teaches a “control circuit to: determine that a product scheduled for delivery to the product storage unit requires the temperature control system of the product storage unit to be activated; and communicate a signal to activate the temperature control system as a function of an estimated product delivery time” (see Abstract). Further, “products being delivered to Wilkinson teaches “the control circuit 202 determines whether to authorize the delivery of one or more products to a product storage unit” (¶ [0024]) and “the control circuit can identify whether the one or more products are going to fit within the temperature controlled compartment, and can authorize or prevent the delivery over one or more of the products” (¶ [0024]). 
	Thus, Wilkinson teaches a feature for determining an estimated delivery time of an authorized delivery of a product based on a delivery schedule, such that a product storage unit may be adjusted to a desirable temperature in accordance with the estimated delivery time; equivalent to said appliance management module configured to control said thermal conditioning system to establish the designated temperature in relation to delivery time information for the authorized delivery event.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Buehre with the teachings of Wilkinson by incorporating a feature for determining an estimated delivery time of an authorized delivery product based on a delivery schedule, such that a product storage unit may be adjusted to a desired threshold temperature in accordance with the estimated delivery time, as taught by Wilkinson, into the system of Buehre that is configured to maintain a desired temperature of a Wilkinson. Further, one of ordinary skill in the art would have been motivated to make such a modification with the purpose to “attempt to limit the power usage at the product storage unit” (¶ [0036]), as suggested by Wilkinson. Further, one of ordinary skill in the art would have recognized that the teachings of Wilkinson are compatible with the system of Buehre as they share capabilities and characteristics; namely, they are both systems directed to facilitating the delivery of perishable items to refrigerated storage compartments. 

	Regarding claim 7, 
	Buehre in view of Wilkinson teaches the limitations of claim 1. Further, Buehre does not teach, however Wilkinson does teach the following:
	Said appliance management module configured to control said thermal conditioning system to establish the designated temperature in relation to temperature information for the delivered item during the secured storage period. 
	Wilkinson teaches “products being delivered to customers may have temperature requirements and/or it may be preferred that products be maintained at a desired storage temperature” (¶ [0011]). Further, Wilkinson teaches “at least one database 118 may store data pertaining to one or more of […] scheduling for deliveries; product information; desired product temperatures” (¶ [0015]). Further, “the temperature activation system 106, based on the products scheduled to be delivered with one or more products having desired temperatures, determines an activation time to achieve a desired temperature within a product storage unit scheduled to receive the product delivery. The temperature activation system further identifies an expected delivery time of a product that has a temperature preference, and issues one or more instructions to the product storage unit to cause an activation of a temperature control 
	Thus, Wilkinson teaches a system that may maintain information in a database associated with desired temperatures for products to be delivered, where a storage unit’s temperatures may be adjusted in accordance with the desired product temperature and expected delivery time.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Buehre with the teachings of Wilkinson by incorporating the feature of adjusting the temperature of a storage unit to a desired temperature in accordance with desired product temperature information that is received and stored in a database, as taught by Wilkinson, into the system of Buehre that is configured to maintain a desired temperature of a refrigerated storage compartment. One of ordinary skill in the art would have been motivated to make this modification with the purpose “for improving product delivery” (¶ [0002]) and to “improve the delivery service to provide a better customer experience” (¶ [0003]), as suggested by Wilkinson. Further, one of ordinary skill in the art would have recognized that the teachings of Wilkinson are compatible with the system of Buehre as they share capabilities and characteristics; namely, they are both systems directed to facilitating the delivery of perishable items to refrigerated storage compartments. 

	Regarding claim 10, 
	Buehre in view of Wilkinson teaches the limitations of claim 1. Further, Buehre teaches the following:
	Said storage compartment comprising a thermally conditioned region for receiving the delivered item, said thermally conditioned region having a selectable size property. 
	Buehre teaches “The storage device 1 or 4 may be any shape or size […] and include any number of compartments, openings and/or the like” (¶ [0024]). Further, Buehre teaches “The temporary storage device could also be associated with a refrigerator, a heater, or insulating box to maintain the compartment at a desired temperature […] The box may include different size shelves for different sized packages […] or any other desired storage compartment” (¶ [0029]). 
	Thus, Buehre teaches a storage device that may hold and secure delivered items, where the storage device may contain a plurality of refrigerated compartments and different sized shelves to accommodate different sized packages; equivalent to a storage compartment comprising a thermally conditioned region for receiving the delivered item, said thermally conditioned region having a selectable size property.

	Regarding claim 11,
 	Buehre in view of Wilkinson teaches the limitations of claim 1. Further, Buehre teaches the following:
	Said storage compartment comprising thermally conditioned region for receiving the delivered item, said thermally conditioned region characterized having a selectable size property by being sub-dividable to partition the thermally conditioned region into a minor thermally conditioned region and an unconditioned region for establishing temperature only in said minor thermally conditioned region for a particular secured storage period. 
	Buehre teaches “The storage device 1 or 4 may be any shape or size […] and include any number of compartments, openings and/or the like” (¶ [0024]). Further, Buehre teaches “temporary storage device could also be associated with a refrigerator, a heater, or insulating box to maintain the compartment at a desired temperature in cases where the contents of the parcel contained temperature sensitive goods or perishable items […] The box may include 
	Thus, Buehre teaches a storage device that may comprise a plurality of compartments of difference shapes and sizes, where the compartments may be removable/interchangeable. The compartments of the storage device may be any desired storage compartment, such as a refrigerated compartment that maintains a desired temperature for a particular delivered parcel. Further, Buehre discloses that a compartment “could also be associated with a refrigerator, a heater, or insulating box” (¶ [0029]), suggesting that a compartment need not be associated with a refrigerator, heater or insulating box. Thus, Buehre teaches a storage device comprising a plurality of different sized and interchangeable compartments, where the compartments could either be associated with a refrigerator/heater configured to maintain a desired temperature for a delivered parcel or not; equivalent to a storage compartment comprising thermally conditioned region for receiving the delivered item, said thermally conditioned region characterized having a selectable size property by being sub-dividable to partition the thermally conditioned region into a minor thermally conditioned region and an unconditioned region for establishing temperature only in said minor thermally conditioned region for a particular secured storage period.

	Regarding claim 15, 
	Buehre in view of Wilkinson teaches the limitations of claim 1. Further, Buehre teaches the following:
	Said thermal conditioning system selected from the following: refrigerated system, heating system, refrigeration and heating system, hybrid system;
	Buehre teaches “temporary storage device could also be associated with a refrigerator, a heater, or insulating box to maintain the compartment at a desired temperature in cases where the contents of the parcel contained temperature sensitive goods or perishable items” (¶ [0029]). Further, “The housing can be temperature regulated for grocery deliveries. This can be done with refrigeration components and/or heat lamp to keep the delivered content at a desired temperature.” (¶ [0009]).
 	Thus, the storage device of Buehre may comprise refrigeration components and a heat lamp to keep delivered content at a desired temperature; equivalent to a thermal conditioning system including a refrigeration system, heating system, refrigeration and heating system, and hybrid system.

	Regarding claim 18,
	Buehre in view of Wilkinson teaches the limitations of claim 1. Further, Buehre does not teach, however Wilkinson does teach, the following:
	Said thermal conditioning system controllable for intermittent operation. 
	Wilkinson teaches “the control circuit is configured to receive a confirmation from the product storage unit that the one or more products were removed from the temperature controlled portion of the product storage unit, and causes […] the temperature control system to shut down or otherwise stop maintaining a temperature” (¶ [0042]). 
	Thus, Wilkinson teaches a temperature control system that may be instructed to maintain a desired temperature in a storage unit until the secured item is confirmed to have been removed from the storage unit. Once said confirmation has been received, the temperature control system is instructed to stop maintain the desired temperature; equivalent to said thermal conditioning system controllable for intermittent operation.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Buehre with the teachings of Wilkinson by incorporating the feature of a temperature control system configured to maintain a desired temperature in a storage unit until a secured product is confirmed to have been removed from the storage until such that the temperature control system stops once said confirmation is received, as taught by Wilkinson, into the system of Buehre that is configured to maintain a desired temperature of a refrigerated storage compartment. One of ordinary skill in the art would have been motivated to make this modification with the purpose “to minimize energy consumption” (¶ [0041]) and “attempt to limit the power usage at the product storage unit” (¶ [0036]), as suggested by Wilkinson. Further, one of ordinary skill in the art would have recognized that the teachings of Wilkinson are compatible with the system of Buehre as they share capabilities and characteristics; namely, they are both systems directed to facilitating the delivery of perishable items to refrigerated storage compartments. 

	Regarding claim 19,
	Buehre in view of Wilkinson teaches the limitations of claim 1. Further, Buehre teaches the following:
	Said appliance management module configured to authorize a series of authorized delivery events, said appliance management module configured to configure said securing mechanism to prevent unauthorized access for removing a delivered item from said storage compartment by an unauthorized entity. 
	Buehre teaches “The delivery system may include a cabinet, a plurality of storage cells having controlled access and being disposed in a plurality of zones within the cabinet” (¶ [0009]). Further, Buehre teaches “receiving a request from the user to deposit a delivery item in an inconspicuous cabinet […] the cabinet comprising a plurality of controlled-access storage cells disposed in a plurality of zones within the cabinet […] providing, in response to the request, 20 may be accessed by users and delivery service providers to deliver and retrieve items to and from secure lockers, or “cells,” in storage device 20 […] The cell can be manually or electronically locked. The cell can be accessed by those having approved access, such as users, or delivery service providers” (¶ [0036]). Further, “Delivery service providers may either drop off or retrieve items” (¶ [0037]). 
	Thus, Buehre teaches a system that may receive requests from a user to have items delivered to a cabinet comprising a plurality of storage cells associated with said user. Further, Buehre discloses that delivery service providers may drop off or retrieve items, thus suggesting more than one delivery service provider may deliver items to the user’s cabinet, where only delivery service providers with approved access may access the storage cells to deliver an item; equivalent to an appliance management module configured to authorize a series of authorized delivery events. Further, Buehre teaches that only approved users and approved delivery service providers (that may retrieve items) may have access to the locked and secured cells in order to retrieve items from within; equivalent to said appliance management module configured to configure said securing mechanism to prevent unauthorized access for removing a delivered item from said storage compartment by an unauthorized entity.

	Regarding claim 20,
	Buehre in view of Wilkinson teaches the limitations of claim 1. Further, Buehre teaches the following:
	Said appliance management module configured to authorize a series of authorized delivery events in relation to a recipient authorization prompt. 
	 Buehre teaches “The delivery system may include a cabinet, a plurality of storage cells having controlled access and being disposed in a plurality of zones within the cabinet” (¶ Buehre teaches “receiving a request from the user to deposit a delivery item in an inconspicuous cabinet […] the cabinet comprising a plurality of controlled-access storage cells disposed in a plurality of zones within the cabinet […] providing, in response to the request, physical access to a selected cell located in a selected at least one of the zones […] receiving the delivery item in the selected cell from the user; and providing access to the selected cell to only a delivery service provider.” (¶ [0012]). Further, “Storage device 20 may be accessed by users and delivery service providers to deliver and retrieve items to and from secure lockers, or “cells,” in storage device 20 […] The cell can be manually or electronically locked. The cell can be accessed by those having approved access, such as users, or delivery service providers” (¶ [0036]). Further, “Delivery service providers may either drop off or retrieve items” (¶ [0037]). 
	Thus, Buehre teaches a system that may receive requests from a user to have items delivered to a cabinet comprising a plurality of storage cells associated with said user. Further, Buehre discloses that delivery service providers may drop off or retrieve items, thus suggesting more than one delivery service provider may deliver items to the user’s cabinet by user request, where only delivery service providers with approved access may access the storage cells to deliver an item; equivalent to said appliance management module configured to authorize a series of authorized delivery events in relation to a recipient authorization prompt.

Claims 5 and 12-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Buehre U.S. Publication No. 2019/0087775, hereafter known as Buehre, in view of Wilkinson U.S. Publication No. 2016/0371642, hereafter known as Wilkinson, in further view of Dade et al. U.S. Publication No. 2017/0215620, hereafter known as Dade. 

	Regarding claim 5, 
	Buehre in view of Wilkinson teaches the limitations of claim 1. Further, Buehre in view of Wilkinson does not teach, however Dade does teach the following:
Said storage compartment comprising a thermally conditioned region receiving the delivered item, said thermally conditioned region selected to minimize power consumption relative to a thermally conditionable region larger than said selected region;
	Dade teaches “a refrigerated/heated locker system for the storage of perishable goods” (¶ [0002]). Further, “the controller is arranged to receive data indicating the temperature in the compartments and adapted to compare the temperature in each compartment with a defined desired range of temperature for that compartment“(¶ [0037]) and “the temperature in the at least one compartment or each of the compartments is controlled remotely to cater for the storage requirement of a particular grocery order.” (¶ [0040]). Further, Dade teaches “each of the compartments 24, 28, 30, is adjustable to cater for sets of groceries of different sizes. For example, frozen goods, which usually account for the smallest portion of grocery shopping are assigned to the smallest compartment 28, whilst ambient goods are stored in the largest compartment 30” (¶ [0141]). Further, “when selecting a compartment 24 for storage of frozen goods, the schedule will identify the compartment which offers the smallest change in temperature. In this case, the schedule will opt for a compartment 24 that was previously used to store goods at a chilled temperature as opposed at an ambient temperature. This has the advantage of not only saving energy […]” (¶ [0280]). 
	Thus, Dade teaches a feature for selecting an appropriately sized refrigerated locker for a set of grocery items corresponding to the different sized sets of grocery items. For example, the smallest sized lockers, relative to the larger lockers, are selected for the smaller set of frozen groceries and the system further selects appropriately sized lockers that require the smallest amount of temperature change (specifically to save energy) and correspond to the size of the set of groceries; equivalent to a thermally conditioned region selected to minimize power consumption relative to a thermally conditionable region larger than said selected region.
Buehre in view of Wilkinson  with the teachings of Dade by incorporating a feature for selecting an appropriately sized refrigerated locker that corresponds to the size of the delivered items and would require the system to perform the smallest amount of temperature change to save energy, as taught by Dade, into the system of Buehre in view of Wilkinson that comprises a storage device capable of housing a plurality of refrigerated compartments. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a modification “maximizes locker utilization” (¶ [0024]) and would result in “greatly improved energy efficiency and reduced maintenance cost” (¶ [0026]), as suggested by Dade. Further, one of ordinary skill in the art would have recognized that the teachings of Dade are compatible with the system of Buehre in view of Wilkinson as they share capabilities and characteristics; namely, they are both systems directed to facilitating the delivery of perishable items to refrigerated storage compartments.

	Regarding claim 12, 
	Buehre in view of Wilkinson teaches the limitations of claim 1. Although Buehre teaches a storage device that may include any number of desirable compartments, such as refrigerated compartments that may securely store delivered items (see ¶ [0024], ¶ [0029]), Buehre does not explicitly teach said thermally conditioned region having a selectable size property comprising a plurality of portioned compartments. However, Dade teaches the following:

	Said storage compartment comprising a thermally conditioned region for receiving the delivered item, said thermally conditioned region having a selectable size property comprising a plurality of portioned compartments.
	Dade teaches “a refrigerated/heated locker system for the storage of perishable goods” (¶ [0002]) and “the temperature in the at least one compartment or each of the compartments is 22 is divided into three vertically stacked compartments 24, 28, 30 separated by a partition 26 […] the interior volume and thus the storage capacity of the each of the compartments 24, 28, 30, is adjustable to cater for sets of groceries of different size […] the partition 26 separating the compartments 24, 28, 30 is able to be vertically adjustable to allow redistribution of storage capacity within a lockable storage space 22 […] Equally or in addition to the movement of the partitions 26, at least one of the partitions 26 can be removed so merging at least two compartments […] the courier can opt to merge two adjacent compartments” (¶ [0141]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Buehre in view of Wilkinson  with the teachings of Dade by incorporating the feature of adjustable compartments within a refrigerated locker by utilizing movable partitions that allows users to select a size of said compartments, as taught by Dade, into the refrigerated storage device of Buehre in view of Wilkinson that may include a plurality of compartments. One of ordinary skill in the art would have been motivated to make this modification when one considers “movable partitions warrant a greater degree of flexibility” (¶ [0141]) and “maximizes locker utilization” (¶ [0024]), as suggested by Dade. Further, one of ordinary skill in the art would have recognized that the teachings of Dade are compatible with the system of Buehre in view of Wilkinson as they share capabilities and characteristics; namely, they are both systems directed to facilitating the delivery of perishable items to refrigerated storage compartments.

	Regarding claim 13, 
	Buehre in view of Wilkinson teaches the limitations of claim 1. Although Buehre teaches a storage device that may include any number of desirable compartments, such as refrigerated compartments that may securely store delivered items (see ¶ [0024], ¶ [0029]), Buehre does not Dade teaches the following:
	Said storage compartment comprising a thermally conditioned region for receiving the delivered item, said thermally conditioned region having a selectable size property comprising a plurality or partitioned compartment each having changeable partitions.
	Dade teaches “a refrigerated/heated locker system for the storage of perishable goods” (¶ [0002]) and “the temperature in the at least one compartment or each of the compartments is controlled remotely to cater for the storage requirement of a particular grocery order.” (¶ [0040]). Further, “The lockable storage space 22 is divided into three vertically stacked compartments 24, 28, 30 separated by a partition 26 […] the interior volume and thus the storage capacity of the each of the compartments 24, 28, 30, is adjustable to cater for sets of groceries of different size […] the partition 26 separating the compartments 24, 28, 30 is able to be vertically adjustable to allow redistribution of storage capacity within a lockable storage space 22 […] Equally or in addition to the movement of the partitions 26, at least one of the partitions 26 can be removed so merging at least two compartments […] the courier can opt to merge two adjacent compartments” (¶ [0141]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Buehre in view of Wilkinson  with the teachings of Dade by incorporating the feature of adjustable compartments within a refrigerated locker by utilizing movable partitions that allows users to select a size of said compartments, as taught by Dade, into the refrigerated storage device of Buehre in view of Wilkinson that may include a plurality of compartments. One of ordinary skill in the art would have been motivated to make this modification when one considers “movable partitions warrant a greater degree of flexibility” (¶ [0141]) and “maximizes locker utilization” (¶ [0024]), as Dade. Further, one of ordinary skill in the art would have recognized that the teachings of Dade are compatible with the system of Buehre in view of Wilkinson as they share capabilities and characteristics; namely, they are both systems directed to facilitating the delivery of perishable items to refrigerated storage compartments.

	Regarding claim 14, 
	Buehre in view of Wilkinson teaches the limitations of claim 1. Although Buehre teaches a storage device that may include any number of desirable compartments, such as refrigerated compartments that may securely store delivered items (see ¶ [0024], ¶ [0029]), Buehre does not explicitly teach said thermally conditioned region comprising a plurality of partitioned compartments each comprising a different designated thermal zone. However, Dade teaches the following:
	Said storage compartment comprising a thermally conditioned region for receiving the delivered item, said thermally conditioned region comprising a plurality of partitioned compartments each comprising a different designated thermal zone. 
	Dade teaches “a refrigerated/heated locker system for the storage of perishable goods” (¶ [0002]) and “the temperature in the at least one compartment or each of the compartments is controlled remotely to cater for the storage requirement of a particular grocery order.” (¶ [0040]). Further, “The lockable storage space 22 is divided into three vertically stacked compartments 24, 28, 30 separated by a partition 26 […] the interior volume and thus the storage capacity of the each of the compartments 24, 28, 30, is adjustable to cater for sets of groceries of different size […] the partition 26 separating the compartments 24, 28, 30 is able to be vertically adjustable to allow redistribution of storage capacity within a lockable storage space 22 […] Equally or in addition to the movement of the partitions 26, at least one of the partitions 26 can be removed so merging at least two compartments […] the courier can opt to merge two adjacent compartments” (¶ [0141]). Further, “For an order of grocery goods requiring b) is provided with a single lockable storage space 22 comprising a plurality of separate individual compartments sharing a single access door 18 […] three individually separated compartments 24, 28, 30 are shown to cater for goods requiring ambient, chilled and frozen temperature respectively” (¶ [0142]). 
	Thus, Dade teaches a refrigerated locker system wherein a lockable storage space may be subdivided into 3 separated compartments by partitions, each compartment having their own storage temperatures to accommodate goods that require different storage temperatures such as ambient, chilled, and frozen temperatures; equivalent to said thermally conditioned region comprising a plurality of partitioned compartments each comprising a different designated thermal zone.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Buehre in view of Wilkinson  with the teachings of Dade by incorporating the feature of a storage locker that may be subdivided into multiple compartments by use of partitions and allowing each compartment to maintain a different storage temperature, as taught by Dade, into the refrigerated storage device of Buehre in view of Wilkinson that may include a plurality of compartments. One of ordinary skill in the art would have been motivated to make this modification when one considers “movable partitions warrant a greater degree of flexibility” (¶ [0141]) and “maximizes locker utilization” (¶ [0024]), as suggested by Dade. Further, one of ordinary skill in the art would have recognized that the teachings of Dade are compatible with the system of Buehre in view of Wilkinson as they share capabilities and characteristics; namely, they are both systems directed to facilitating the delivery of perishable items to refrigerated storage compartments.

Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Buehre U.S. Publication No. 2019/0087775, hereafter known as Buehre, in view of Wilkinson U.S. Wilkinson, in further view of Wakim et al. U.S. Publication No. 2017/0330144, hereafter known as Wakim.
 
	Regarding claim 8, 
	Buehre in view of Wakim teaches the limitations of claim 1. Further, Buehre does not teach, however Wakim does teach the following:
	Said appliance management module configured to control said thermal conditioning system to establish the designated temperature in relation to near-real time temperature information for the delivered item during the secured storage period. 
	Wakim teaches “mobile pickup unit is provided that includes storage compartments (e.g., for containing items)” (¶ [0020]). Further, “Some storage compartments […] may be refrigerated storage compartments […] The temperature in each of the refrigerated storage compartments may be separately adjustable, such that items inside each of the refrigerated storage compartments may be cooled to a desired temperature” (¶ [0061]). Further, Wakim teaches an “image capture device 273 may be used to capture an image of an item when it is delivered and/or placed into a storage compartment in order to try to determine an appropriate storage temperature for the item. For example, an item may have information on a label which identifies a storage temperature, such as “contents to be stored at 32 degrees F. or lower.”” (¶ [0062]). Further, “the refrigerated storage compartments may be controlled by the control station 201” (¶ [0063]),
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Buehre in view of Wilkinson with the teachings of Wakim by incorporating a feature for adjusting the temperature of a refrigerated storage compartment based on a near real time determination of an appropriate storage temperature for an item that has been placed in said refrigerated storage compartment, as taught by Wakim, into the delivery system of Buehre that comprises secured and refrigerated . One of ordinary skill in the art would have been motivated to modify the delivery system control unit of Buehre by incorporating such a feature, as taught by Wakim, when one considers there may be “items that need to be chilled or frozen at specified temperature” (¶ [0061]), as suggested by Wakim, and with such a modification, “refrigerated storage compartments may be cooled to a desired temperature” (¶ [0061]), as suggested by Wakim. Thus, such a modification would result in the improvement of the delivery system Buehre as the delivery system would be further configured “to keep the delivered content at a desired temperature” (¶ [0009]) and “keep the grocery items fresh” (¶ [0084]), as suggested by Buehre.  One of ordinary skill in the art would have recognized that the teachings of Wakim are compatible with the system of Buehre in view of Wilkinson as they share capabilities and characteristics; namely, they are both systems comprising refrigerated storage compartments for securing delivered items.

	Regarding claim 9,
	Buehre in view of Wilkinson teaches the limitations of claim 1. Further, Buehre in view of Wilkinson does not teach, however Wakim does teach the following:
	Said appliance management module configured to control said thermal conditioning system to establish the designated temperature in relation to near-real time temperature information for the delivered item during at least one of: the authorized delivery event […];
	Wakim teaches an “image capture device 273 may be used to capture an image of an item when it is delivered and/or placed into a storage compartment in order to try to determine an appropriate storage temperature for the item. For example, an item may have information on a label which identifies a storage temperature, such as “contents to be stored at 32 degrees F. or lower.”” (¶ [0062]). 
Wakim teaches a feature wherein a refrigerated storage compartment may determine an appropriate storage temperature for an item once it has been delivered and placed within the refrigerated storage compartment by a carrier; equivalent to controlling said thermal conditioning system to establish the designated temperature in relation to near-real time temperature information for the delivered item during the authorized delivery event. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Buehre in view of Wilkinson with the teachings of Wakim by incorporating a feature for adjusting the temperature of a refrigerated storage compartment based on a near real time determination of an appropriate storage temperature for an item that has been placed in said refrigerated storage compartment during a delivery event, as taught by Wakim, into the delivery system of Buehre that comprises secured and refrigerated storage compartments. One of ordinary skill in the art would have been motivated to modify the delivery system control unit of Buehre in view of Wilkinson by incorporating such a feature, as taught by Wakim, when one considers there may be “items that need to be chilled or frozen at specified temperature” (¶ [0061]), as suggested by Wakim, and with such a modification, “refrigerated storage compartments may be cooled to a desired temperature” (¶ [0061]), as suggested by Wakim. Thus, such a modification would result in the improvement of the delivery system Buehre in view of Wilkinson as the delivery system would be further configured “to keep the delivered content at a desired temperature” (¶ [0009]) and “keep the grocery items fresh” (¶ [0084]), as suggested by Buehre.  One of ordinary skill in the art would have recognized that the teachings of Wakim are compatible with the system of Buehre in view of Wilkinson as they share capabilities and characteristics; namely, they are both systems comprising refrigerated storage compartments for securing delivered items.

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Buehre U.S. Publication No. 2019/0087775, hereafter known as Buehre, in view of Wilkinson U.S. Publication No. Wilkinson, in further view of Laible U.S. Publication No. 2017/0241692, hereafter known as Laible. 

	Regarding claim 16,
	Buehre in view of Wilkinson teaches the limitations of claim 1. Further, Buehre in view of Wilkinson does not teach, however Laible does teach, the following:
	A condensate control system configured to direct condensate produced from operation of said thermal conditioning system to a condensate collector. 
	Laible teaches “present invention relates to a domestic refrigeration appliance with an ice maker” (¶ [0001]). Further, Laible teaches “Frost which precipitates on the evaporator 10 during operation is thawed from time to time and fed to an evaporation pan” (¶ [0028]).  “The water level in an evaporation pan is above a predefined threshold value. As a rule, domestic refrigeration appliances have an evaporation pan of this kind, in order to evaporate condensed water which collects on an evaporator of the refrigeration appliance […] Means for recording a high water level in the evaporation pan are provided in some known refrigeration appliances, in order to prevent the evaporation pan from overflowing” (¶ [0016]). 
	Thus, Laible teaches a refrigeration appliance that directs condensed water to an evaporator pan configured to collect the condensed water during operation of the refrigeration appliance.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Buehre in view of Wilkinson with the teachings of Laible by incorporating a feature in a refrigeration appliance that directs condensed water to an evaporator pan configured to collect the condensed water during operation of the refrigeration appliance, as taught by Laible, into the system of Buehre in view of Wilkinson that comprises refrigerated storage devices that include refrigeration components. One of ordinary skill in the art would have been motivated to make this modification when one Laible. Further, one of ordinary skill in the art would have recognized that the teachings of Laible are compatible with the system of Buehre in view of Wilkinson as they share capabilities and characteristics; namely, they are both systems directed to refrigeration appliances comprising refrigeration components. 
	 
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Buehre U.S. Publication No. 2019/0087775, hereafter known as Buehre, in view of Wilkinson U.S. Publication No. 2016/0371642, hereafter known as Wilkinson, in further view of Kim et al. U.S. Publication No. 2016/0363360, hereafter known as Kim. 

	Regarding claim 17,
	Buehre in view of Wilkinson teaches the limitations of claim 1. Further, Buehre in view of Wilkinson does not teach, however Kim does teach, the following:
	A condensate control system configured to operate in a condensate elimination mode, wherein in said condensate elimination mode said condensate control system actively establishes conditions to prevent appearance of condensate on visible ornamental portions of said container appliance. 
	Kim teaches “When the refrigerator 100 according to the present disclosure and an operation method thereof are applied […] it may be possible to selectively implement a power consumption reduction operation […] dew condensation prevention operation, and the like of the refrigerator according to the temperature and humidity” (¶ [0216]). Further, “When the ambient humidity is too high, dew condensation may occur on a front portion of the refrigerator body 110 […] When an ambient temperature is higher than the reference humidity (NO), a dew condensation prevention operation is selected” (¶ [0214]).  Further, “in the first-3 mode, 212 a′ having a larger inner diameter than that of the first capillary second capillary 212 b′, thereby allowing the refrigerator 100 to obtain effects such as […] a dew condensation prevention through the operation of the first-3 mode.” (¶ [0186]) and “preventing dew from being condensed on a surface of the refrigerator body 110” (¶ [0063]). 
	Thus, Kim teaches a refrigerator configured to selectively operate a mode to prevent dew condensation from forming on the surface of the refrigerator.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Buehre in view of Wilkinson with the teachings of Kim by incorporating a feature for selectively operating a mode in a refrigeration appliance that prevents dew condensation from forming on the surface of the refrigeration appliance, as taught by Kim, into the system of Buehre in view of Wilkinson that comprises refrigerated storage devices. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “prevent water from condensing on a front portion of the refrigerator body” (¶ [0008]), as suggested by Kim, that would otherwise contribute to corrosion or damage of an exterior surface, thus improving the durability of the refrigeration appliance. Further, one of ordinary skill in the art would recognize that the incorporation of a feature that would prevent water condensation from appearing on the surface of a refrigerated storage device to the system of Buehre in view of Wilkinson further provides “an inconspicuous cabinet or enclosure that blends in with the environment to hide valuables” (¶ [0012]), as suggested by Buehre. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628